              Case 21-10457-LSS   Doc 182-1   Filed 04/19/21   Page 1 of 11




                                     EXHIBIT A

                                   Proposed Order




DOCS_LA:337315.2 57391/003
              Case 21-10457-LSS              Doc 182-1        Filed 04/19/21         Page 2 of 11




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                               Chapter 11
In re:
                                                               Case No. 21-10457 (LSS)
MOBITV, INC., et al.,
                                                               Jointly Administered
                                   Debtors.1
                                                               RE Docket No. ___

          ORDER (I) SETTING BAR DATES FOR FILING PROOFS OF CLAIM,
         INCLUDING REQUESTS FOR PAYMENT UNDER SECTION 503(b)(9),
         (II) SETTING A BAR DATE FOR THE FILING OF PROOFS OF CLAIM
         BY GOVERNMENTAL UNITS, (III) SETTING A BAR DATE FOR THE
     FILING OF REQUESTS FOR ALLOWANCE OF ADMINISTRATIVE EXPENSE
       CLAIMS, (IV) ESTABLISHING AMENDED SCHEDULES BAR DATE AND
      REJECTION DAMAGES BAR DATE, (V) APPROVING THE FORM OF AND
    MANNER FOR FILING PROOFS OF CLAIM, (VI) APPROVING NOTICE OF BAR
                  DATES, AND (VII) GRANTING RELATED RELIEF

         Upon the motion (the “Motion”)2 of MobiTV, Inc., and its affiliated debtor, MobiTV

Service Corporation (together, the “Debtors”), for entry of an order (this “Order”): (a) establishing

deadlines for filing proofs of claim, including requests for payment under section 503(b)(9) of the

Bankruptcy Code, in these chapter 11 cases, (b) establishing the Governmental Bar Date,

(c) establishing the Administrative Claims Bar Date, (d) establishing the Amended Schedules Bar

Date and the Rejection Damages Bar Date, (e) approving the form and manner for filing such

claims, including any section 503(b)(9) requests for payment, (f) approving notice of the Bar Dates

(as defined herein), (g) approving the proposed form of publication notice, and (h) granting related

relief, all as more fully set forth in the Motion; and this Court having jurisdiction over this matter

pursuant to 28 U.S.C. §§ 157 and 1334 and the Amended Standing Order of Reference from the


1   The Debtors in these chapter 11 cases and the last four digits of each Debtor’s U.S. tax identification number are
    as follows: MobiTV, Inc. (2422) and MobiTV Service Corporation (8357). The Debtors’ mailing address is 1900
    Powell Street, 9th Floor, Emeryville, CA 94608.
2
    Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the Motion.



DOCS_LA:337315.2 57391/003
               Case 21-10457-LSS             Doc 182-1        Filed 04/19/21         Page 3 of 11




United States District Court for the District of Delaware, dated February 29, 2012; and that this

Court may enter a final order consistent with Article III of the United States Constitution; and this

Court having found that venue of this proceeding and the Motion in this district is proper pursuant

to 28 U.S.C. §§ 1408 and 1409; and this Court having found that the Debtors’ notice of the Motion

and opportunity for a hearing on the Motion were appropriate under the circumstances and no other

notice need be provided; and this Court having reviewed the Motion and having heard the

statements in support of the relief requested therein at a hearing before this Court (the “Hearing”);

and this Court having determined that the legal and factual bases set forth in the Motion and at the

Hearing establish just cause for the relief granted herein; and upon all of the proceedings had

before this Court; and after due deliberation and sufficient cause appearing therefor, it is HEREBY

ORDERED THAT:

         1.       The Motion is granted as set forth herein.

I.       The Bar Dates and Procedures for Filing Proofs of Claim and Administrative Claims.

         2.       Each person or entity3 that asserts a claim against the Debtors that arose before the

Petition Date, including requests for payment under section 503(b)(9) of the Bankruptcy Code,

shall be required to file a proof of claim (a “Proof of Claim”), substantially in the form of Official

Form 410.4 Except in the cases of governmental units and certain other exceptions explicitly set

forth herein, all Proofs of Claim must be filed so that they are actually received by the Clerk




3    Except as otherwise defined herein and in the Motion, all terms specifically defined in the Bankruptcy Code have
     those meanings ascribed to them by the Bankruptcy Code. In particular, as used herein: (a) the term “claim” has
     the meaning given to it in section 101(5) of the Bankruptcy Code; (b) the term “entity” has the meaning given to
     it in section 101(15) of the Bankruptcy Code; (c) the term “governmental unit” has the meaning given to it in
     section 101(27) of the Bankruptcy Code; and (d) the term “person” has the meaning given to it in section 101(41)
     of the Bankruptcy Code.
4    Copies of Official Form 410 may be obtained by visiting the website maintained by the Court at
     http://www.deb.uscourts.gov/.


                                                      2
DOCS_LA:337315.2 57391/003
              Case 21-10457-LSS              Doc 182-1        Filed 04/19/21        Page 4 of 11




of Court on or before June 15, 2021, at 5:00 p.m., prevailing Eastern Time

(the “Claims Bar Date”). The Claims Bar Date applies to all types of claims against the Debtors

that arose or are deemed to have arisen before the Petition Date, except for claims specifically

exempt from complying with the applicable Bar Dates (as defined herein) as set forth in this Order.

        3.       All governmental units holding claims (whether secured, unsecured priority, or

unsecured non-priority) that arose (or are deemed to have arisen) prior to the Petition Date,

including requests for payment pursuant to section 503(b)(9) of the Bankruptcy Code, must file

Proofs of Claims, including claims for unpaid taxes, whether such claims arise from prepetition

tax years or periods or prepetition transactions to which the Debtor were a party, must file such

Proofs of Claim so they are actually received by the Clerk of Court on or before August 30,

2021, at 5:00 p.m., prevailing Eastern Time (the “Governmental Bar Date” and together with

the Claims Bar Date, the “Bar Date” or “Bar Dates” as may be applicable).

        4.       All parties asserting a request for payment of Administrative Claims arising on or

prior to May 31, 2021, (the “Administrative Claims Deadline”), but excluding claims for fees and

expenses of professionals retained in these proceedings, are required to file a request for payment

of such Administrative Claim with the Court and, if desired, a notice of hearing on such

Administrative Claim5 so that the Administrative Claim is actually filed with the Court on or

before June 15, 2021, at 5:00 p.m., prevailing Eastern Time (the “Administrative Claims Bar

Date”).

        5.       If the Debtors file a previously unfiled Schedule or amends or supplements the

Schedules after having given notice of the Bar Dates, the Debtors shall give notice by first-class

mail of any filing, amendment, or supplement to holders of claims affected thereby, and the


5   Administrative Claims filed without a notice of hearing shall not be scheduled for hearing.


                                                     3
DOCS_LA:337315.2 57391/003
               Case 21-10457-LSS        Doc 182-1      Filed 04/19/21      Page 5 of 11




deadline for those holders to file Proofs of Claim, if necessary, shall be the later of (a) the Claims

Bar Date or the Governmental Bar Date, as applicable, or (b) 5:00 p.m., prevailing Eastern Time,

on the date that is twenty-one days from the date the notice of the filing, amendment, or supplement

is given (or another time period as may be fixed by the Court) (the “Amended Schedules Bar

Date”).

          6.     Unless otherwise ordered, all persons or entities asserting claims arising from the

rejection of executory contracts or unexpired leases of the Debtors shall file a Proof of Claim on

account of such rejection by the later of: (a) the Claims Bar Date; (b) 5:00 p.m. prevailing Eastern

time on the date that is thirty days following entry of an order approving the rejection of any

executory contract or unexpired lease of the Debtors; and (c) any date that the Court may fix in the

applicable order approving such rejection (the “Rejection Damages Bar Date”).

          7.     All Proofs of Claim must be filed so as to be actually received by Stretto, the notice

and claims agent retained in these chapter 11 cases, on or before the Claims Bar Date or the

Governmental Bar Date (or, where applicable, on or before any other bar date as set forth herein).

In addition, all Administrative Claims arising on or prior to the Administrative Claims Deadline

must be filed with the Court by the Administrative Claims Bar Date. If Proofs of Claim and such

Administrative Claims are not filed on or before the Claims Bar Date, the Governmental Bar Date,

or the Administrative Claims Bar Date, as applicable, except in the case of certain exceptions

explicitly set forth herein, the holders of the underlying claims shall be precluded from voting on

any plans filed in these chapter 11 cases and/or receiving distributions from the Debtors on account

of such claims in these chapter 11 cases.




                                                4
DOCS_LA:337315.2 57391/003
              Case 21-10457-LSS               Doc 182-1    Filed 04/19/21      Page 6 of 11




II.     Parties Exempted from the Bar Date.

        8.       The following categories of claimants shall not be required to file a Proof of Claim

or Administrative Claim arising on or prior to the Administrative Claims Deadline by the

applicable Bar Date:

                 a.          any person or entity who already has filed a signed Proof of Claim
                             against the respective Debtor(s) with the Clerk of the Court in a form
                             substantially similar to Official Form 410;

                 b.          any person or entity whose claim is listed on the Schedules if (i) the
                             claim is not scheduled as any of “disputed,” “contingent,” or
                             “unliquidated” and (ii) such person or entity agrees with the amount,
                             nature, and priority of the claim as set forth in the Schedules;

                 c.          any person or entity whose claim has previously been allowed by
                             order of the Court;

                 d.          any person or entity whose claim has been paid in full by the Debtor
                             pursuant to the Bankruptcy Code or in accordance with an order of
                             the Court;

                 e.          any person or entity whose claim is based on an equity interest in
                             the Debtor; provided that any holder of an equity interest who
                             wishes to assert a claim against the Debtor, including a claim
                             relating to such equity interest or the purchase or sale of such
                             interest, must file a proof of claim asserting such claim on or prior
                             to the Claims Bar Date pursuant to procedures set forth herein;

                 f.          the DIP Lender

                 g.          any person or entity holding a claim for which a separate deadline
                             is fixed by this Court; and

                 h.          claims for fees and expenses of professionals retained in these
                             chapter 11 cases.

III.    Substantive Requirements of Proofs of Claim.

        9.       The following requirements shall apply with respect to filing and preparing each

Proof of Claim:

                 a.          Contents. Each Proof of Claim must: (i) be written in English;
                             (ii) include a claim amount denominated in United States dollars;
                             (iii) conform substantially with Official Form 410; and (iv) be

                                                    5
DOCS_LA:337315.2 57391/003
              Case 21-10457-LSS              Doc 182-1      Filed 04/19/21     Page 7 of 11




                             signed by the claimant or by an authorized agent or legal
                             representative of the claimant.

                 b.          Section 503(b)(9) Claim. Any Proof of Claim asserting a claim
                             entitled to priority under section 503(b)(9) must also: (i) include the
                             value of the goods delivered to and received by the Debtors in the
                             twenty days prior to the Petition Date; (ii) attach any documentation
                             identifying the particular invoices for which the 503(b)(9) claim is
                             being asserted; and (iii) attach documentation of any reclamation
                             demand made to the Debtors under section 546(c) of the Bankruptcy
                             Code (if applicable).

                 c.          Supporting Documentation. Each Proof of Claim must include
                             supporting documentation in accordance with Bankruptcy Rules
                             3001(c) and (d). If, however, such documentation is voluminous,
                             such Proof of Claim may include a summary of such documentation
                             or an explanation as to why such documentation is not available;
                             provided that any creditor that receives such written consent shall
                             be required to transmit such writings to Debtors’ counsel upon
                             request no later than ten days from the date of such request.

                 d.          Identification of the Debtor Entity. Each Proof of Claim must
                             clearly identify the Debtor against which a claim is asserted,
                             including the individual Debtor’s case number. A Proof of Claim
                             filed under the joint administration case number or otherwise
                             without identifying a specific Debtor, will be deemed as filed only
                             against MobiTV Inc.

                 e.          Claim Against Multiple Debtor Entities. Unless otherwise ordered
                             by the Court, each Proof of Claim must state a claim against only
                             one Debtor and clearly indicate the Debtor against which the claim
                             is asserted. To the extent more than one Debtor is listed on the Proof
                             of Claim, such claim may be treated as if filed only against the first-
                             listed Debtor.

                 d.          Timely Service. Each Proof of Claim must be filed, including
                             supporting documentation, so as to be actually received by Stretto
                             on or before the Claims Bar Date or the Governmental Bar Date (or,
                             where applicable, on or before any other bar date as set forth herein
                             or by order of the Court) either (1) electronically through the
                             interface available at https://cases.stretto.com/MobiTV or (2) by
                             first class, overnight U.S. mail, or by other hand delivery system at
                             the following address: MobiTV Claims Processing, c/o Stretto, 410
                             Exchange, Suite 100, Irvine, CA 92602.




                                                    6
DOCS_LA:337315.2 57391/003
              Case 21-10457-LSS             Doc 182-1      Filed 04/19/21      Page 8 of 11




IV.     Identification of Known Creditors.

        10.      The Debtors shall mail notice of the Claims Bar Date (or the Governmental Bar

Date, as applicable) to their known creditors, and such mailing shall be made to the last known

mailing address for each such creditor.

V.      Procedures for Providing Notice of the Bar Date.

        A.       Mailing of Bar Date Notices.

        11.      Pursuant to Bankruptcy Rule 2002(a)(7), the Debtor shall cause written notice of

the Bar Dates, substantially in the form attached to the Motion as Exhibit C (the “Bar Date Notice”)

and a Proof of Claim Form (collectively, the “Bar Date Package”) to be mailed via first class mail,

no later than three business days after the entry of this Order, to the following entities:

                 a.          the U.S. Trustee;

                 b.          any counsel to an official committee appointed in these chapter 11
                             cases;

                 c.          all known creditors and other known holders of claims against the
                             Debtors, including all entities listed in the Schedules as holding
                             claims against the Debtors;

                 d.          all entities that have requested notice of the proceedings in these
                             chapter 11 cases pursuant to Bankruptcy Rule 2002 as of the date of
                             the Bar Date Order;

                 e.          all entities that have filed proofs of claim in these chapter 11 cases
                             as of the date of the Bar Date Order;

                 f.          all known non-Debtor equity and interest holders of the Debtors as
                             of the date the Bar Date Order is entered (whose Bar Date Package
                             shall not contain a Proof of Claim Form);

                 g.          all known entities who are party to executory contracts and
                             unexpired leases with the Debtors;

                 h.          all known entities who are party to litigation with the Debtors;

                 i.          all regulatory authorities that regulate the Debtors’ businesses,
                             including environmental and permitting authorities;


                                                    7
DOCS_LA:337315.2 57391/003
              Case 21-10457-LSS              Doc 182-1      Filed 04/19/21     Page 9 of 11




                 j.          the United States Environmental Protection Agency;

                 k.          the Office of the Attorney General for the State of Delaware;

                 l.          the office of the attorney general for each state in which the Debtors
                             maintain or conduct business;

                 m.          the District Director of the Internal Revenue Service for the District
                             of Delaware;

                 n.          all other taxing authorities for the jurisdictions in which the Debtors
                             maintain or conduct business; and

                 o.          the Securities and Exchange Commission.

        12.      After the initial mailing of the Bar Date Packages, the Debtors may, in their

discretion, make supplemental mailings of notices or packages, including in the event that:

(a) notices are returned by the post office with forwarding addresses; (b) certain parties acting on

behalf of parties in interest decline to pass along notices to these parties and instead return their

names and addresses to the Debtors for direct mailing, and (c) additional potential claimants

become known as the result of the Bar Date mailing process. In this regard, the Debtors may make

supplemental mailings of the Bar Date Package in these and similar circumstances at any time up

to twenty-one days in advance of the Bar Date, with any such mailings being deemed timely and

the Bar Date being applicable to the recipient creditors.

        B.       Publication of Bar Date Notice.

        13.      The Debtors shall cause notice of the Claims Bar Date and the Governmental Bar

Date to be given by publication to creditors to whom notice by mail is impracticable, including

creditors who are unknown or not reasonably ascertainable by the Debtors and creditors whose

identities are known but whose addresses are unknown by the Debtors. Specifically, the Debtors

shall cause the Bar Date Notice to be published, modified for publication in substantially the form




                                                    8
DOCS_LA:337315.2 57391/003
              Case 21-10457-LSS        Doc 182-1      Filed 04/19/21     Page 10 of 11




attached to the Motion as Exhibit D (the “Publication Notice”), on one occasion in The New York

Times (National Edition), on or before a date at least twenty-one days before the Claims Bar Date.

        14.      Notice of the Bar Dates as set forth in this order and in the manner set forth herein

(including, but not limited to, the Bar Date Notice, the Publication Notice, and any supplemental

notices that the Debtors may send from time to time) constitutes adequate and sufficient notice of

each of the Bar Dates and satisfies the requirements of the Bankruptcy Code, the Bankruptcy

Rules, and the Local Rules.

VI.     Consequences of Failure to File a Proof of Claim or Administrative Claim.

        15.      Any person or entity who is required, but fails, to file a Proof of Claim or an

Administrative Claim arising on or prior to the Administrative Claims Deadline in accordance with

the Bar Date Order on or before the applicable Bar Date shall be prohibited from voting to accept

or reject any plan filed in these chapter 11 cases, participating in any distribution in these

chapter 11 cases on account of such claim, or receiving further notices regarding such claim,

provided that late-filed proofs of claim shall be treated in accordance with section 726(a)(3) of the

Bankruptcy Code. Without limiting the foregoing sentence, any creditor asserting a claim entitled

to priority pursuant to section 503(b)(9) of the Bankruptcy Code that fails to file a Proof of Claim

in accordance with this Bar Date Order shall not be entitled to any priority treatment on account

of such claim pursuant to section 503(b)(9) of the Bankruptcy Code, regardless of whether such

claim is identified on Schedule F of the Schedules as not contingent, not disputed, and not

liquidated.

        16.      Notice of the Bar Dates as set forth in this order and in the manner set forth herein

(including, but not limited to, the Bar Date Notice, the Publication Notice, and any supplemental

notices that the Debtors may send from time to time) constitutes adequate and sufficient notice of



                                               9
DOCS_LA:337315.2 57391/003
              Case 21-10457-LSS        Doc 182-1      Filed 04/19/21     Page 11 of 11




each of the Bar Dates and satisfies the requirements of the Bankruptcy Code, the Bankruptcy

Rules, and the Local Rules.

VII.    Miscellaneous.

        17.      Notice of the Motion as provided therein shall be deemed good and sufficient notice

of such Motion and the requirements of Bankruptcy Rule 6004(a) and the Local Rules are satisfied

by such notice.

        18.      Notwithstanding Bankruptcy Rule 6004(h), the terms and conditions of this Order

are immediately effective and enforceable upon its entry.

        19.      The Debtors are authorized to take all actions necessary to effectuate the relief

granted in this Order in accordance with the Motion.

        20.      This Court retains exclusive jurisdiction with respect to all matters arising from or

related to the implementation, interpretation, and enforcement of this Order.




                                               10
DOCS_LA:337315.2 57391/003
